Citation Nr: 0819846	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
laceration on the left lower leg.

2.  Entitlement to a compensable evaluation for residuals of 
laceration on the right lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board remanded the case in January 2006 for a VA skin 
examination and in October 2006 for the RO to resend the 
statement of the case and other documents sent to the veteran 
since January 2006 to the veteran's current address of 
record.  The requested development has been completed and the 
case has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The medical evidence demonstrates that during the period 
from April 17, 2002 to February 13, 2006 the scars on the 
veteran's left lower leg were tender and painful.

2.  The medical evidence demonstrates that as of February 14, 
2006 the scars on the veteran's left lower leg were not 
tender or painful

2.  The medical evidence demonstrates that during the period 
from April 17, 2002 to February 13, 2006 the scars on the 
veteran's right lower leg were tender and painful.

4.  The medical evidence indicates that as of February 14, 
2006 the scars on the veteran's right lower leg were not 
tender or painful





CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 10 percent for 
service-connected residuals of laceration on the left lower 
leg from April 17, 2002, to February 13, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2007).

2. The schedular criteria for a compensable rating as of 
February 14, 2006, for service-connected residuals of 
laceration on the left lower leg have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7804 (2007).

3.  The schedular criteria for a 10 percent rating for 
service-connected residuals of laceration on the right lower 
leg from April 17, 2002, to February 13, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2007).

4.  The schedular criteria for a compensable rating as of 
February 14, 2006, for service-connected residuals of 
laceration on the right lower leg have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the April 2002 VCAA notice.  The letter 
notified the veteran of his and VA's respective duties for 
obtaining evidence.  The veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  This meets the requirements under Vazquez-
Flores as the Diagnostic Code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  The veteran was also informed of 
pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation 

However, the April 2002 letter did not specifically inform 
the veteran that he must provide evidence demonstrating the 
effect the worsening of his service-connected disability has 
on his employment and daily life.  A review of the record on 
appeal shows that the veteran has made submissions indicating 
that he had actual knowledge of the need to submit evidence 
showing the effect that the worsening or increase of his 
bilateral knee disability had on his employment and daily 
life.  In a May 2002 VA, examination the veteran noted that 
he has pain in the wound area on walking one block.  The VA 
examiner noted that the veteran was unable to stand well on 
both legs, especially on the right, and he was unable to 
squat. The veteran stated in a February 2006 VA examination 
that he has to climb three flights of stairs to get to his 
apartment, which he does twice a day.  He asserted that he is 
able to take care of himself, he lives alone, and he cooks 
for himself.  Further, the record on appeal reveals that the 
appellant was continuously represented by a veterans service 
organization before VA during the pendency of his claim.  
Accordingly, the Court concludes that the record on appeal 
shows that the appellant had actual knowledge of the need to 
submit medical or lay evidence demonstrating the affect that 
the worsening or increase of his bilateral knee disability 
had on his employment or daily life, that he actually 
submitted such evidence and therefore, the above VCAA notice 
error did not effect the essential fairness of the Board's 
decision. See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed.Cir.2007), Newhouse v. Nicholson, 497 F.3d 1298, 1301 
(Fed.Cir.2007), Conway v. Principi, 353 F.3d 1369, 1375 (Fed. 
Cir. 2004), and Vazquez-Flores, supra.

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, and VA 
examination reports.  The veteran sent a supplemental 
statement of the case response form in March 2008 indicating 
that he had no other information or evidence to give VA to 
substantiate his claim and to return the case to the Board of 
Veteran's Appeals for further appellate consideration as soon 
as possible.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim. 

II.  Merits of the Claims for Increased Rating

The veteran filed a claim for an increased rating for the 
residuals of lacerations on both his right and left leg.  The 
veteran claims that his scars are tender and painful.  The RO 
denied his claim.  The veteran appeals this decision.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).  The Board finds that in 
this case staged ratings are appropriate.

The criteria for evaluating scars were amended during the 
course of this appeal.  67 Fed. Reg. 49,596 (Jul. 31, 2002); 
67 Fed. Reg. 58,448-9 (Sept. 16, 2002) (codified at 38 C.F.R. 
§ 4.118).  The evidence of record indicates the RO considered 
the new regulation change as the RO referred to it in the 
September 2002 rating decision and the January 2003 statement 
of the case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1994).  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  
"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf  v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must still 
adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions. Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  
In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects. If the 
veteran could obtain an increased evaluation under the new 
rating criteria, the change would have to be deemed 
liberalizing.  

According to the Rating Schedule in effect prior to August 
2002, diagnostic codes 7800, 7801, and 7802 dealt with scars 
to the head, face, or neck, or scars that were the result of 
burns.  None of those diagnostic codes applies to the 
veteran's scars in this case, because the scars are on the 
veteran's lower legs and the scars were service-connected for 
lacerations from bamboo.  Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  Diagnostic Code 7803 
provided a 10 percent evaluation if a superficial scar was 
poorly nourished with repeated ulceration.  Diagnostic Code 
7804 provided a 10 percent evaluation for superficial scars 
that were tender and painful on objective demonstration.  
Diagnostic Code 7805 indicated that scars were to be 
evaluated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118 (2002).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial, does 
not cause limited motion, and the area of the scar is 144 
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803.  
A 10 percent rating is also applicable under Diagnostic Code 
7804 for scars that are superficial and painful on 
examination.  Other scars are to be rated based on limitation 
of function of the part affected under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (2007).

The Board finds that the new criteria are not liberalizing in 
this case, because the veteran cannot receive a higher rating 
under the new law than what the board will grant under the 
old law.  Thus, the Board will evaluate the veteran's 
disability under the old criteria.

From April 17, 2002 to February 13, 2006

The veteran underwent a VA examination in May 2002.  The 
veteran complained of pain in the wound area on walking one 
block.  The VA examiner noted that the veteran had scars on 
the pretibial area due to a history of burns and a history of 
bamboo stick injury.  The veteran told the examiner that the 
residual wounds were tender to palpation.  The examiner also 
stated that the veteran was unable to stand well on both 
legs, especially the right leg and he was unable squat. The 
veteran wore a support, which helped with walking; however, 
he limped on the right when he walked.  The VA examiner 
diagnosed the veteran with residuals of scars from burns and 
bamboo stick injury in the mid tibial area and the bamboo 
stick wound was tender on palpitation.  The VA examiner noted 
that this was not due to the veteran's diabetes.

The August 2002 VA examination shows objective evidence on 
examination of tenderness and pain in the area of the 
superficial scars on the veteran's left and right lower legs.  
Therefore, a 10 percent evaluation is warranted for each of 
the veteran's lower legs under Diagnostic Code 7804. 

As of February 14, 2006

In a February 2006 VA examination, the veteran complained 
that his scars were tender, the left one more so than the 
right, they were painful and the scars bruised easily when he 
bumps them.  The VA examiner noted that there were more scars 
on the left leg than on the right leg.  The scars were 
diffuse, pigmented, superficial, nonadherent, irregular, 
stable, not elevated or depressed, and not tender.  The 
examiner also noted that there was no evidence of 
inflammation or keloid formation.  The examination revealed 
no erythema or tissue loss in the area over the shins and 
there was no limitation of function secondary to the 
scarring.  The VA examiner did note that the area of the scar 
was very vulnerable to slight injury and possible infection.  

The veteran underwent another VA examination in February 
2006.  The examiner noted that the scars did not hurt, itch 
or cause symptomatic discomfort.  The scar on the right 
pretibial area was 2 centimeters by 1 centimeter, 
hypopigmented, flat and shiny.  The scar on the left 
pretibial area was 2 centimeters by 2 centimeters with 
similar appearance has the scar on the right lower leg.  The 
VA examiner noted that the onset and course was intermittent, 
non-worsening.  There was no functional impairment, systemic 
symptoms, malignancy or neoplasm, urticaria, vasculitis, 
erythema multiforme, acne, alopecia, or disfigurement.  

The Board notes that on two separate examinations in February 
2006, the objective evidence showed that the veteran's scars 
were not tender or painful.  Therefore, a 0 percent 
evaluation is warranted for each of the veteran's lower legs 
under Diagnostic Code 7804 as of February 14, 2006, the date 
of the first examination which showed that the scar was not 
painful or tender. 

The Board notes that in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
requires a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, the veteran retired in 1997.  The medical 
evidence shows the veteran's service-connected bilateral 
residuals of lacerations on the lower legs have not caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
a disability.  The schedular rating criteria for rating 
painful scars contemplate the veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to a 10 percent rating for residuals of 
lacerations on the left lower leg from April 17, 2002, to 
February 13, 2006, is granted.

2.  Entitlement to a compensable evaluation for residuals of 
laceration on the left lower leg as of February 14, 2006, is 
denied. 

3.  Entitlement to a 10 percent rating for residuals of 
lacerations on the right lower leg from April 17, 2002, to 
February 13, 2006, is granted.

4.  Entitlement to a compensable evaluation for residuals of 
laceration on the right lower leg as of February 14, 2006, is 
denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


